Title: From John Adams to Benjamin Stoddert, 20 September 1800
From: Adams, John
To: Stoddert, Benjamin



Dear Sir
Quincy Sept 20 1800

The letter you sent me is from Mr. Murray of the 1 of May at Paris. I return it inclosed to you, that you may consider the recommendation of Mr. Dan. Murray of Anapolis his relation, who is a midshipman on board the insurgent. If this young gentlemans merits will justify his promotion, of which you are better judge than I can be, my disposition to consent to it need not be doubted.
With great regard, &c
